Citation Nr: 1712230	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was scheduled to appear at the Chicago, Illinois RO in November 2006 for a hearing with a RO.  However, the Veteran failed to appear for that hearing.  The Veteran has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.

As discussed in the prior remand, the issue on appeal has been previously adjudicated by the RO as a claim for entitlement to an earlier effective date based on clear and unmistakable error (CUE) in the December 2002 rating decision, which granted service connection for PTSD effective September 24, 1996.  (The Board notes that this is not an accurate characterization of what the rating action actually did; rather, the individual who prepared the statement of the case "interpreted" the rating action as doing so.  Because the Board accepted this recharacterization in the last remand and has ordered development action in light of that recharacterization, the Board will continue to accept the recharacterization as it is favorable to the Veteran.)  This decision was not appealed.  However, in December 20016, during the course of the current appeal, the RO determined that there was in fact CUE in the prior December 2002 rating decision and assigned an earlier effective date of May 3, 1995 for the grant of service connection for PTSD.  In light of the December 2006 rating decision, the December 2002 rating decision is no longer considered a final decision.  The RO's December 2006 finding of CUE in the December 2002 decision vitiates its finality (res judicata effect).  38 C.F.R. § 3.105(a)(2016).  Because the December 2002 rating decision is not final, the Board will not consider whether its decision was CUE.  

Next, although service connection for a nervous condition was originally denied in an unappealed October 1972 rating decision, official service department records, which presumably existed at the time of the decision, were since associated with the record.  Specifically, in February 2000, the Veteran's service personnel records and official documents of the U.S. Army were obtained, which provided verification of the Veteran's claimed in-service stressor event.  As entitlement to service connection for PTSD was based, at least in part, on the records obtained in February 2000, the records are deemed material to the claim.  Therefore, the October 1972 rating decision is not final.  38 C.F.R. § 3.156(c)(2016).  Thus, because there is no final rating decision on which to base a collateral attack on the basis of CUE, the current appeal is a claim for an earlier effective date, i.e., not based on CUE, and has been recharacterized as is on the cover page.

This matter was remanded by the Board in January 2014 and again in April 2016 for further development.  This matter has returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the April 2016 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the April 2016 remand directives.

In its April 2016 remand, the Board directed the AOJ to, in pertinent part, obtain a supplemental opinion from the March 2014 VA examiner to determine, to the extent possible, when each of the Veteran's psychiatric disabilities first manifested.  The record shows that the developmental actions taken by the AOJ have not fully complied with the remand directives.  Specifically, the AOJ obtained a supplemental opinion dated in July 2016; however, that opinion only addressed the Veteran's diagnosed PTSD.  As noted in the opinion, the Veteran is currently diagnosed with multiple psychiatric disorders, to include depression, anxiety disorder, PTSD, and schizophrenia NOS.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without the requested clarification, the Board lacks the medical expertise necessary to determine the initial onset and nature of any diagnosed psychiatric disability.  See generally, Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008) (stating the effective date for benefits can be no earlier than the date the disability first manifested).  In light of the above, the Board finds that an additional remand is warranted to return the claims file to the July 2016 examiner, if possible, for a supplemental opinion addressing all previously diagnosed psychiatric disabilities.  

Next, in its April 2016 remand, the Board also directed the AOJ to make additional requests from all previously identified private health care providers, to include Kings County Hospital and Bellevue Hospital Center, for all medical records pertaining to any treatment received for a psychiatric disability from October 1970 to May 1995.  The Board acknowledges the prior developmental actions taken by the AOJ, to include letters sent to Bellevue Hospital Center in June 2014 and again in July 2014 requesting treatment records for the Veteran.  The Board also notes the negative response received by Bellevue Hospital Center dated July 2014.  Notwithstanding, the Board finds that given the essential nature of these records to the Veteran's claim and his consistent statements regarding receiving treatment from these private health care providers, the circumstances warrant that an additional request to obtain these records be made.

Accordingly, the case is REMANDED for the following action:

1.  Make additional requests from all previously identified private health care providers, to include Kings County Hospital and Bellevue Hospital Center, for all medical records pertaining to any treatment received by the Veteran for any psychiatric disability from October 1970 to May 1995. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

2.  Thereafter, arrange for the examiner who prepared the July 2016 supplemental, if available, to prepare an additional supplemental opinion, and if deemed necessary, conduct a new examination of the Veteran. 

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to:

a.  When each identified psychiatric disability, to include depression, anxiety disorder, and schizophrenia NOS (or any identified psychiatric disorder) first manifested.  In doing so, the examiner should describe the symptoms manifested at the time of onset.

If an opinion cannot be made regarding the onset of any identified psychiatric disability without resort to speculation, e.g., lack of medical records, the examiner should clearly explain why that is the case.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

